Third District Court of Appeal
                               State of Florida

                         Opinion filed June 29, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-45
                       Lower Tribunal No. F16-6366
                          ________________

                  Jorge Fabian Feliciano Ramos,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Andrea R.
Wolfson, Judge.

      Carlos J. Martinez, Public Defender, and Andrew Stanton, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General, and Michael W. Mervine, Chief
Assistant Attorney General, and Brian H. Zack, Assistant Attorney General,
for appellee.


Before LOGUE, MILLER and LOBREE, JJ.

     PER CURIAM.

     Jorge Fabian Feliciano Ramos appeals a final judgment of conviction
and sentence for attempted second-degree murder with a firearm and

possession of a firearm by a convicted felon. We affirm the judgment without

discussion and write only to address a scrivener’s error within it. See Ashley

v. State, 850 So. 2d 1265, 1268 n.3 (Fla. 2003) (defining scrivener’s error as

written clerical error that is not “the result of a judicial determination or error”).

The judgment erroneously lists the attempted second-degree murder with a

firearm conviction as a life felony when it is a felony of the first degree.1 The

state properly concedes error. We therefore remand for the correction of the

scrivener’s error and affirm in all other respects. The defendant need not be

present for this ministerial correction of the judgment. See Lowery v. State,

294 So. 3d 464 (Fla. 1st DCA 2020).

      Affirmed; Remanded with instructions.




1
  Attempted second degree murder is a second-degree felony. § 782.04(2),
Fla. Stat.; § 777.04(4)(c), Fla. Stat. (2016). The use of a firearm reclassifies
this offense to a first-degree felony. § 775.087(1)(b), Fla. Stat. (2016).

                                          2